UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7065



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus


ANTHONY D. HARRELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
94-201-PJM, CA-95-3799-PJM)


Submitted:   October 7, 1997              Decided:   October 23, 1997


Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony D. Harrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony D. Harrell appeals the district court's order denying

his 28 U.S.C. § 2255 (1994) (current version at 28 U.S.C.A. § 2255

(West 1994 & Supp. 1997)) motion. We affirm.

     Harrell pleaded guilty to aiding and abetting the interference

with commerce by robbery. We note that Harrell does not ask that
his guilty plea be set aside. To the extent that he does attack the

validity of his guilty plea, our review of the record reveals that

Harrell cannot show that, but for counsel's alleged errors, he

would have pleaded not guilty and gone to trial.      See Hill v.
Lockhart, 474 U.S. 52, 59 (1985). Harrell's main complaint is that

there are inaccuracies in his presentence report. However, he never

specifically identifies the alleged inaccuracies. His conclusory

claim cannot serve as the basis for relief under § 2255.
     We accordingly affirm the judgment of the district court. We

dispense with oral argument because the facts and legal contentions

are fully presented in the materials before the court and argument
would not aid the decisional process.




                                                           AFFIRMED




                                2